 In the Matter of C. M. WALL & SON, INC.andUNITED FuRNITuREWORKERS OF AMERICA, LOCAL 260 (CIO)Case No. R-3396.-Decided January 16, 194Jurisdiction:crates, crating material, and hogshead manufacturing industry.Investigation and Certification' of Representatives:existence of question ; re-fusal to accord union recognition until certified by the Board; eligibility tobe determined by agreed pay roll; election necessary.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees, exclusive of all supervisory and clerical employees ; agreementas to.Brooks,McLendon,andHolderness,byMr. Norman Block,ofGreensboro, N. C.; for the Company.Mr. D. H. Woodall,of High Point, N. C., andMr. E. L. Sandefur,ofWinston-Salem, N. C., for the Union.Mr. Milton A. Kallis,of counsel to the Board.DECISIONAND .DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 17, 1941, United Furniture Workers of America,Local 260, affiliated with the Congress of Industrial Organizations,herein called the Union, filed with the Regional Director for theFifth Region (Baltimore, Maryland) a petition alleging that a ques-tion affecting commerce had arisen concerning the representationof employees of C. M. Wall & Son, Inc., Lexington, North Carolina,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On De-cember 1, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.38 N. L R B, No. 65.304 C.M.WALL & SON, INC.305On December 11, 1941, the Regional Director issued' a notice, ofhearing, copies of-which were duly served upon the Company andtheUnion."Pursuant to notice, a hearing was held on December18, 1941, at Thomasville, North Carolina, before Earle K. Sbawe, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany and the Union were represented by counsel and participatedin the hearing.Full opportunity to be heard,to examineand cross-examine witnesses, and to introduce evidence bearing on the issueswas affordedall parties.Upon the entire record in the case, the Board makes the following :FINDINGS, OF FACT1.THE BUSINESS OF THE COMPANYIn the manufacture ' of crates, crating material, and tobacco hogsheads.It has its principal office in Lexington, North Carolina, andits plant' in Thomasville, North Carolina.During 1940 it used rawmaterials valued at $270,423.94.Five percent of the raw materialswere obtained from points outside the State of North Carolina.Thetotal value of the finished products for 1940 was $497,052.82, approxi-mately 70 percent of which were shipped to states other than theState of North Carolina.The Company admits that it is engagedin commerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local 260, is a labor organ-ization affiliatedwith the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION' CONCERNING REPRESENTATIONOn or about November 25, 1941, the Union requested the Companyto recognize it as the exclusive representative of the production andmaintenance employees:The Company refuses to bargain with theUnion unless and until it has been certified by the Board.A statement of the Regional Director, introduced at the hearing,shows that the Union represents a substantial number of employeesin the appropriate unit.2'"Upholsterers International Union of North America, affiliated with the 'A, F. of L, wasalso served with notice of the hearing.but it did not appeartion cards for membership,that 99 signatures thereon appear to be genuine original signa-tures, and that 92 thereof are the names of persons who are on the Company's pay roll ofNovember 19,1941.These cards are all dated 1941:87 in September,15 in October, and12 In November.The Company has approximately 180 employees.438861-42-N ol. 38-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations Iof the Companydescribed in Section I above, has a close, intimate and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agree, and we find, that all produc-tion and maintenance employees at the Thomasville plant, exclusiveof all supervisory and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining.We further findthat such unit will insure to employees of the Company the fullbenefit of their right to self-organization and collective bargaining,and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolied by an election by secret ballot.The Company and the Union agree that eligibility should be de-termined by the pay roll for the period ending November 19, 1941.We shall direct that the employees of, the Company eligible to votein the election shall be those within the appropriate unit who wereemployed during the pay-roll period ending November 19, 1941,subject to the limitations and additions set -forth in the Direction.Upon the basis of the foregoing findings of fact and the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of C. M. Wall & Son, Inc., Lexington, NorthCarolina, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees at the Thomasvilleplant, exclusive of all supervisory and clerical employees, constitutea unit appropriate for the purposes of collective bargaining. C.M. WALL & SON, INC.307DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct,49 Stat. 449,and pursuanttoArticleIII, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,it is herebyDIRECTED,that as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith C.M. Wall & Son, Inc., Lexington,North Carolina,an electionby secret ballot shall be conducted as early as possible,but not laterthan thirty(30) days from the date ofthisDirection,under thedirection and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subjectto ArticleIII, Section 9, of said Rules andRegulations,among all production and maintenance employees atthe Thomasville plant employedduring thepay-roll period endingNovember 19, 1941, including the employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or tempo-rarily laid off, but excluding supervisory and clerical employees andemployees,who havesince quit or been discharged for cause, todetermine whether or not they desire to be representedby UnitedFurnitureWorkers of America,Local 260,affiliated with the Con-gress of Industrial Organizations,for the purposes of collectivebargaining.